DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-21 have been fully considered but they are not persuasive.
Applicant Argument:
Admitted prior art figure 1 does not teach the limitation “the connecting lead is attached to the contact element.”
Examiner’s response:
Applicant has not describe how the connecting lead is attached to the contact element in the claim. Applicant needs to provide more detail how the connecting lead is attached to the contact element, since the applicant admitted prior art provided contact element guides 16 and 17, respectively, the structure that is used to hold the connecting lead with the contact element. Applicant need to provide the type of structure that is used to hold the connecting lead with contact element mechanically or electrically. The claim limitations are directed to a connection and does not state “direct connection”. For this reason rejection is still maintained.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Figure 1 is prior art.
In Regards to Claim 1:
Applicant prior art teaches a contact unit (12/13) for a fast charging system for electrically driven vehicles, in particular electric busses or the like, the fast charging system comprising a charging contact device and a contact device having a contact unit carrier (10), the contact unit carrier (10) having the contact unit (12/13), a charging contact of the charging contact device being electrically connectable to the contact unit (12/13) to form a contact pair, the contact device comprising a positioning device, the contact unit (12/13) carrier being positionable relative to the charging contact device by means of the positioning device in such a manner that an electrically conductive connection is formed between a vehicle and a fixed charging station, the contact unit (12/13) having a contact element (15), the contact element being displaceable relative to the contact unit carrier (10) on a contact element guide (16/17) of the contact unit (12/13) in the direction of its longitudinal axis, the contact unit (12/13) having a connecting lead (18) for being connected to the vehicle, characterized in that the connecting lead (18) is attached to the contact element (15).
In Regards to Claim 2:
Applicant prior art teaches the contact unit according to claim 1, characterized in that the contact element (15) is bolt-shaped.
In Regards to Claim 3:
Applicant teaches the contact unit according to claim 1, characterized in that the contact element (15) is made of copper and/or is not plated with silver.
In Regards to Claim 6:
Applicant prior art teaches the contact unit according to claim 1 characterized in that the contact unit (12/13) comprises the connecting lead (18) and a connecting device, the connecting device connecting the contact element (15) and the connecting lead.
In Regards to Claim 16:
Applicant prior art teaches a contact device comprising a contact unit (12/13) according to claim 1.
In Regards to Claim 17:
Applicant prior art the contact device according claim 1, characterized in that the positioning device has a pantograph or a pole by means of which the contact unit carrier (10) is positionable in at least the vertical direction relative to the charging contact unit (12/13), the contact device being disposable on a vehicle or on a charging station.
In Regards to Claim 18:
Applicant prior art teaches the contact device according to claim 16, characterized in that at least two contact elements (15) protrude at different heights relative to a surface of the contact unit carrier (10).
In Regards to Claim 19:
Applicant prior art teaches the contact device according to claim 16, characterized in that the contact unit carrier (10) has a housing (11) composed of two parallel side walls made of a dielectric material, the side walls being connected to each other via Page 5 of 7connecting bridges, the contact units (12/13) being disposed on the connecting bridges.
In Regards to Claim 20:
Applicant prior art teaches the contact device according to claim 16, characterized in that the charging contact device forms a receiving opening for the contact unit carrier (10), the contact unit carrier (10) being insertable into the receiving opening of the charging contact device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Figure 1 is prior art in view of Weigel et al. (WO 2015/018888 A1)(US 2016/0362011 A1 used as English Translated)
In Regards to Claim 4:
All claim limitations are discussed with respect to Claim 1 characterized in that Applicant prior art does not teach the contact element guide is realized as a guide bush surrounding the contact element.
Weigel teaches the contact element guide (62/63) is realized as a guide bush (65) surrounding the contact element (57).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the guide bush as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 5:
All claim limitations are discussed with respect to Claim 1 characterized in that Applicant prior art does not teach a spring of the contact unit exerts a spring force on the contact element.
	Weigel teaches a spring (See Reproduced Drawing 1) of the contact unit (See Reproduced Drawing 1) exerts a spring force on the contact element (57).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the spring as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  

	
In Regards to Claim 7:
All claim limitations are discussed with respect to Claim 1 characterized in that Applicant prior art does not teach the connecting device has a connecting element, the connecting element forming a ferrule connected to one end of the connecting lead by plastic deformation.
Weigel teaches the connecting device has a connecting element (See Reproduced Drawing 1), the connecting element (See Reproduced Drawing 1) forming a ferrule connected to one end of the connecting lead (See Reproduced Drawing 2) by plastic deformation.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the connecting element as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 8:
All claim limitations are discussed with respect to Claim 7 characterized in that Applicant prior art does not teach the connecting element and the contact element each have threads that are screwed to each other.
	Weigle teaches the connecting element (See Reproduced Drawing 1) and the contact element (57) each have threads that are screwed to each other.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the connecting element as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 9:
All claim limitations are discussed with respect to Claim 7 characterized in that Applicant prior art does not teach the connecting element and the contact element each have cones that form contact surfaces in contact with each other.
Weigel teaches the connecting element (See Reproduced Drawing 1) and the contact element (57) each have cones that form contact surfaces in contact with each other.
	 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the connecting element as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 10:
All claim limitations are discussed with respect to Claim 7 characterized in that Applicant prior art does not teach the connecting element is glued to the contact element.
Weigel teaches the connecting element (See Reproduced Drawing 1) is glued to the contact element (57).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the connecting element as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 11:
All claim limitations are discussed with respect to Claim 7 characterized in that Applicant prior art does not teach the contact element forms the connecting element.
	Weigel teaches the contact element (57) forms the connecting element (See Reproduced Drawing 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the connecting element as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 12:
All claim limitations are discussed with respect to Claim 7 characterized in that Applicant prior art does not teach a shoulder limiting movement of the contact element relative Page 4 of 7to the contact element guide is formed on the connecting element.
Weigel teaches a shoulder (See Reproduced Drawing 1) limiting movement of the contact element (57) relative Page 4 of 7to the contact element guide (62/63) is formed on the connecting element (See Reproduced Drawing 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the Shoulder as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 13:
All claim limitations are discussed with respect to Claim 12 characterized in that Applicant prior art does not teach the contact unit has a cap which forms a stop for the shoulder.
Weigel teaches the contact unit (See Reproduced Drawing 1) has a cap (See Reproduced Drawing 1) which forms a stop (See Reproduced Drawing 1) for the shoulder (See Reproduced Drawing 1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Weigel's teaching of the use of the Shoulder as a modification in the Applicant prior art contact unit in order to provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 14:
All claim limitations are discussed with respect to Claim 1 characterized in that Applicant prior art does not teach the connecting lead has a conductor cross-section of at least 50 mm2, preferably 95 mm2.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have connecting lead has a conductor cross-section for at least 50 mm2, preferably 95 mm2,since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). To provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8).  
In Regards to Claim 15:
All claim limitations are discussed with respect to Claim 1 characterized in that Applicant prior art does not teach the contact unit is configured in such a manner that a current of 500 A to 1000 A, preferably of 800 A at a voltage of 750 V is transmittable via the contact unit.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have the contact unit is configured in such a manner that a current of 500 A to 1000 A, preferably of 800 A at a voltage of 750 V is transmittable via the contact unit., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  To provide a contact apparatus and a charging contact unit and a method for forming an electrically conductive connection between a vehicle and a charging station that allow safely forming a contact while keeping the operation of the means of transport cost-effective. (Weigel, Paragraph 8). 

In Regards to Claim 21:
All claim limitations are discussed with respect to Claim 20 characterized in that Applicant prior art does not teach a fast charging system comprising a charging contact device and a contact device according to claim 20.
Weigel teaches a fast charging system comprising a charging contact device (12) and a contact device (14) according to claim 20.

    PNG
    media_image1.png
    773
    863
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    445
    787
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831